Citation Nr: 1526725	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for residuals of a torn or ruptured right Achilles tendon.

4.  Entitlement to service connection for blood clots or varicose veins in the bilateral lower extremities, to include as secondary to a torn or ruptured right Achilles tendon.

5.  Entitlement to a temporary total disability rating for convalescence (paragraph 30 benefits), status post endogenous laser surgery on right leg varicose veins on October 1, 2009.

6.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease of the cervical spine.

8.  Entitlement to a temporary total disability rating for hospitalization (paragraph 29 benefits) for purposes of treating deep vein thrombosis beginning in August 2008.
 
9.  Entitlement to extension of a temporary total disability rating for convalescence (paragraph 30 benefits), status post October 16, 2007, cervical laminectomy, beyond January 31, 2008.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, February 2010, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The January 2009 rating decision denied entitlement to service connection for blood clots of the bilateral lower extremities and denied entitlement to a temporary 100 percent evaluation based on hospitalization over 21 days for purposes of treating deep vein thrombosis beginning in August 2008.  A notice of disagreement with all of these denials was received in June 2009.  A statement of the case addressing only the service connection denials, and not the temporary total rating for hospitalization in connection with the August 2008 deep vein thrombosis treatment, was issued in February 2011.  A substantive appeal was received later in February 2011. 

Because no statement of the case has been issued with respect to the issue of entitlement to a temporary total disability rating for hospitalization for purposes of treating deep vein thrombosis beginning in August 2008, the Board must take jurisdiction over that issue for the limited purpose of remanding it to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that the Veteran has filed separate claims of entitlement to compensation for varicose veins (claimed as a result of a torn Achilles suffered during service, and claimed in August 2009) and blood clots (claimed to have developed as a result of surgeries, including the October 2007 cervical spine surgery, and claimed in September 2008) in the bilateral lower extremities.  Review of the Veteran's claims file suggests that the theories of entitlement to service connection pertain more to the varicose veins claim than to the blood clot claim.  Therefore, the Board has broadened the claim of service connection for blood clots in the lower extremities to include varicose veins.

The February 2010 rating decision denied entitlement to a temporary total rating for convalescence, status post endogenous laser surgery on right leg varicose veins on October 1, 2009.  A notice of disagreement was received in March 2010.  A statement of the case was issued in February 2010.  A substantive appeal was received later in February 2010.

The April 2010 rating decision denied disability ratings greater than 10 percent for degenerative disc disease of the lumbar and cervical spines, found that new and material evidence had not been received to reopen claims of entitlement to service connection for bilateral hip disabilities, and denied entitlement to service connection for a right torn Achilles tendon with rupture.  A notice of disagreement for all of the issues except the denial of service connection for the right Achilles tendon injury was received in April 2010.  A statement of the case was issued in February 2011.  A substantive appeal was received later in February 2011.  A notice of disagreement for the right Achilles tendon disability was received in February 2011.  A statement of the case was issued in April 2013.  A substantive appeal was received in June 2013.

A June 2008 rating decision granted entitlement to a temporary total rating based on surgical treatment for a cervical laminectomy necessitating convalescence from October 16, 2007, through January 31, 2008.  In June 2009, the Veteran submitted a statement noting that he "would like to request an additional month of convalescence at 100% under paragraph 30."  In its February 2011 statement of the case, the RO denied entitlement to paragraph 29 benefits (based on hospitalization over 21 days) for this surgery while acknowledging that benefits had been awarded under paragraph 30 (based on convalescence).  It is unclear to the Board whether the February 2011 statement of the case adjudicated the paragraph 29 benefits issue in response to the June 2009 statement which the Board has interpreted as a notice of disagreement with the effective date of the end of the temporary total rating.  Regardless, the Board notes that the February 2011 statement of the case clearly does not address the Veteran's contention that the temporary total rating should extend an extra month beyond its February 1, 2008, expiration.  The Board must take jurisdiction over the claim of entitlement to extension of a temporary total disability rating for convalescence (paragraph 30 benefits), status post cervical laminectomy, beyond January 31, 2008, for the limited purpose of remanding it to direct the issuance of a statement of the case.  See Manlincon, 12 Vet. App. at 238.

The Board notes that the Veteran has made multiple assertions in this case that he is unemployable due to his disabilities.  Therefore, the Board has considered whether a claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised.  The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  In light of Rice, the Board must determine whether a claim for a TDIU due exclusively to service-connected degenerative joint disease of the cervical and lumbar spines has been raised in this case.  Consideration of  TDIU is limited to these two claims because they are the underlying disabilities for which increased ratings are sought in this appeal.  

The Board has reviewed the Veteran's statements concerning his unemployability and finds that these statements are not limited to consideration of the cervical and lumbar spine issues currently on appeal.  Entitlement to a TDIU (based on all of the Veteran's service-connected disabilities) was denied in an April 2013 rating decision which the Veteran did not appeal.  On his December 2012 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran stated that he was unemployable due to "arthritis in my back, neck, shoulders, knees, fibromyalgia in groin & thighs."  In a September 2013 statement, the Veteran stated that he was unemployable due to chronic pain in his knees, hips, back, shoulders, and neck due to arthritis.  He described suffering from chronic pain due to fibromyalgia in his legs, thighs, and groin, a chronic sciatic nerve condition, hypertension, and sleep apnea.  In these statements, the Veteran does not attribute his unemployability solely to the service-connected cervical and lumbar spine disabilities.  Rather, he attributes it to a combination of the cervical and lumbar spine disabilities, other service-connected disabilities, and nonservice-connected disabilities.  Because the Veteran's assertions of unemployability are not limited to his service-connected cervical and lumbar spine disabilities, the Board finds that a claim of entitlement to a TDIU pursuant to Rice has not been raised.

In an April 2010 notice of disagreement, the Veteran stated that "I disagree with your decision for blood clots because it is related to the operation I had on my neck."  Specifically, he noted in a June 2009 statement that "10-16-2007 I had surgery on my neck sent this information to VA.  No blood clots."  Later in the June 2009 statement, he further noted that "VA knows that blood clots usually occur[] within 90 day of an operation like the one that I had.  If VA had examined me in January of 2008 or [February] 2008 they would have found the blood clots then instead of waiting until June 2008 to examine me."  These statements raise a theory of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 2014).  Such claims are different from service connection claims.  They are raised when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA.  See generally 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

As noted above, the issue of entitlement to compensation benefits for blood clots pursuant to 38 U.S.C.A. § 1151  has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for a kidney disability also has been raised by the record in a September 2006 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for disabilities of the lumbar and cervical spines and entitlement to temporary total ratings for treatment received in connection with an August 2008 hospitalization and for convalescence from an October 2007 cervical laminectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO denied the Veteran's claim of service connection for a bilateral hip disability; this decision was not appealed and became final.

2.  The evidence received since the February 2004 rating decision was not submitted previously, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hip disability.

3.  The Veteran did not exhibit a left or right hip disability in service, arthritis of either hip was not demonstrated within one year after discharge from service, and a left or right hip disability otherwise is not shown to be associated with active service.

4.  The preponderance of the evidence is against finding that the Veteran has a current disability of the right Achilles tendon or residuals of an in-service right Achilles tendon injury which is attributable to active service.

5.  The Veteran did not exhibit blood clots or varicose veins in the lower extremities in service, and such disability otherwise is not shown to be associated with active service.

6.  Service connection for varicose veins is not in effect.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which denied a claim of service connection for a bilateral hip disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).

2.  New and material evidence has been added to the record since the February 2004 rating decision; thus, the claim of service connection for a bilateral hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A bilateral hip disability was not incurred in or aggravated by active service and arthritis of the hips may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  A current disability of the right Achilles tendon was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for blood clots or varicose veins in the lower extremities, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for entitlement to a temporary total convalescence rating following October 1, 2009, endovenous laser therapy have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In light of the finding that new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot with respect to this claim.

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the Veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes that evidentiary development letters dated in September 2008 and August 2009 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for blood clots and varicose veins in the bilateral lower extremities.  A notice letter dated in October 2009 provided this information with respect to the bilateral hip disability and residuals of a right Achilles tendon tear or rupture claims.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board notes that the August 2009 notice letter was not issued prior to the initial adjudication of the Veteran's blood clot and varicose veins claim in January 2009.  That claim subsequently was readjudicated.  Thus, any deficiencies in the timeliness of this notice is not prejudicial.

The Board next finds that the duty to assist requirements of VCAA also have been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records.  

The Veteran also underwent a VA examination in connection with his bilateral hip disability claim in August 2012 and his right Achilles tendon claim and blood clots and varicose veins claims in February 2010.  The Board finds that these VA examination reports are adequate for the purpose of adjudicating the current appealed claims.  The examination reports reflect review of the claims file.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The August 2012 examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  The February 2010 examiner found that there were no current residuals of any in-service right Achilles tendon injury and provided reasons and bases for determining that there was no relationship between any current varicose veins and in-service right Achilles tendon injury.  For these reasons, the Board concludes that the February 2010 and August 2012 VA examination reports are adequate for adjudicating the Veteran's currently appealed claims.

In sum, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appellate period following an RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Records generated by VA facilities are considered constructively in the possession of VA adjudicators at the time of their creation, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, VA-generated records dated within one year of the rating decision notification letter must be reviewed to determine whether they constitute new and material evidence under 38 C.F.R. § 3.156(b).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The claims of entitlement to service connection for left and right hip disabilities were denied originally in a February 2004 rating decision based on an absence of a current diagnosis of a left or right hip disability.  Of record at the time were the Veteran's service treatment records, an April 1996 VA examination report, and private medical evidence dated from five years following the Veteran's separation through a few years prior to the February 2004 rating decision.  None of this evidence contained a hip disability diagnosis.

The Veteran was notified of this decision in March 2004.  He did not file a notice of disagreement within one year of the notification letter.  The Veteran submitted no private evidence within the one-year period following the March 2004 notification letter, and VA medical records either generated or added to the claims file within one year of the March 2004 letter do not contain a hip disability diagnosis.  Therefore, because new and material evidence was not received within one year of the February 2004 rating decision, it became final.

Evidence added to the record since the February 2004 rating decision includes an October 2014 VA radiology report noting an impression of mild bilateral degenerative arthritis of the hips.  This evidence is new in that it was not of record at the time of the February 2004 rating decision.  It is material in that it presents competent medical evidence of a current bilateral hip disability which had not been demonstrated at the time of the February 2004 rating decision.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hip disability.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability that is not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Hip Disability

The Veteran has claimed entitlement to service connection for a bilateral hip disability.  In his April 2010 notice of disagreement, he contends that he had hip problems in service.  

The Veteran's service treatment records reflect that his spine, lower extremities, and other musculoskeletal systems were clinically normal at the times of his August 1960 enlistment and August 1963 separation examinations.  He denied any history of, or current, arthritis or rheumatism or bone, joint, or other deformity on his August 1960 enlistment medical history report.  His service treatment records otherwise reflect that he neither complained of, nor sought treatment for, his hips during service.  

A November 1968 letter to VA from a private physician notes that an x-ray of the Veteran's pelvis showed "no skeletal or soft tissue abnormality in the area surveyed."  His letter includes a detailed description of a full-body musculoskeletal evaluation that he conducted and opined that the Veteran "exhibits no definitive arthritis processes other than very minimal change in the cervical spine which, though slightly advanced for this patient's age, is compatible with normal activity and shows none of the indications of usual spinal involvement with a generalized arthritis process."  

A January 1987 private medical record notes that the Veteran reported he had had an unusual pull in the right hip about one week earlier.  Since that time, he reported that he has had very severe pain that appeared more in the medial surface of the right thigh and leg.  The physician suspected these complaints were mostly from a muscle pull.  

An October 1994 private hip and pelvis x-ray consultation notes that the articular cartilage space of the hip appeared preserved on each side.  It noted the femoral head had a normal configuration and density.  No fracture or other abnormality was evident.  There was a small amount of soft tissue calcification medial to the femoral neck on the left, but its exact location was uncertain.  Minimal spurring was noted involving the inferior pubic rami bilaterally with the spurs projection over the obturator foramen.  

A November 1994 letter from a private rheumatologist to the Veteran's physician notes that the Veteran was complaining of joint pain that dated back to 1961.  He reported that he experiences pain in the left hip, and that it has gotten worse over the past eight years.  It was noted that the Veteran works for the phone company and his job involves mainly walking, sitting, or standing, but not any heavy manual labor.  Laboratory testing showed that the hip joint appeared within normal limits.  

An April 1996 VA spine examination report notes that the Veteran reported that he experiences left hip soreness after being seated.  A February 1997 VA medical record notes that the Veteran reported that he has had arthritis since service and that it is getting worse in the hip area.  A February 1998 private medical record notes moderate pain on palpation over the left hip area.  A July 1999 private medical record notes that internal and external rotation of the Veteran's hip causes mild discomfort in the lateral thigh.

A July 2000 medical record notes that the Veteran reported bilateral hip problems.  It notes that x-rays and examinations have been suggestive of osteoarthropathy involving both hips.  The July 2000 private MRI notes an impression of degenerative changes of the right hip, particularly in the supra-acetabular region, with no evidence of ischemic necrosis or joint effusion.  Magnetic resonance scanning to rule out the presence of avascular necrosis was noted, and it was noted to be consistent with mildly degenerative osteoarthropathy thought amenable to stage I conservative modalities.  

A May 2009 private pelvis magnetic resonance imaging (MRI) test notes an impression of minimal right hip effusion with no osseous abnormality on examination.  A June 2009 record notes that the MRI also showed a small paralabral cyst in the right hip. The Veteran's physician noted that the examination was not suggesting that the Veteran's pathology arises in the hip, and it was unclear whether any further lumbar pathology is present.  A June 2009 VA medical record notes that the Veteran has some osteoarthritis in the right hip.  

A detailed September 2009 VA radiology report notes that the hips are negative.  Another September 2009 VA medical record notes that the Veteran presented to document hip complaints that that he reported were related to a past history of skiing while on active duty.  X-rays from that date showed minimal evidence of degenerative joint disease.

A February 2010 VA examination report notes that the Veteran was seeking service connection for right hip arthritis secondary to cold exposure while stationed in Alaska from 1962 to 1963.  He reported that he hit "over 100 trees" while learning to ski in service.   The VA examiner obtained from the Veteran a description of his symptoms and conducted a physical examination.  The Veteran underwent x-rays, which were negative.  In the diagnosis section of the examination report, the examiner noted that there were "[n]o objective findings of right hip condition."  

A July 2011 VA medical record notes that the Veteran's hip x-rays show extensive degenerative joint disease.

A September 2011 VA medical record notes that the Veteran complained of hip pain that occasionally goes down his back.  He reported a history of chronic back and posterior hip pain, with the back pain having begun 40 years ago while in service.  Following a detailed description of the Veteran's symptoms and findings on examination and radiograph, the examiner listed an impression of "[c]hronic low back pain with pain referred from the lumbar spine."  He noted that the radiographs show only minimal to mild degenerative changes and opined that the Veteran's "symptoms are not due to the hip joint per say although I do feel that it is referred from the lumbar spine."  

An August 2012 VA cold injury residuals examination report notes a history of early degenerative joint disease of the bilateral hips, as found on a June 2011 x-ray.  The VA examiner opined that the Veteran's bilateral hip degenerative joint disease was not incurred in or caused by groin pain that occurred in 1963 while in service.  The rationale was that service treatment records contain a December 1962 pelvis x-ray that was normal, and that the Veteran's entire service treatment records, including the August 1963 separation physical examination, are silent for hip complaints or findings.  The examiner noted that the hip disability was diagnosed 48 years after service, that bilateral hip x-rays in September 2009 were negative, and that June 2011 bilateral hip x-rays showed early degenerative joint disease of the acetabulum.  The examiner opined that the Veteran's hip arthritis is consistent with natural age.  

A January 2015 VA medical record notes that the Veteran sought treatment for bilateral hip pain.  He reported that "he has had progressive hip pain over the past 25 years, starting with an injury, he states while downhill snow skiing while on active duty in the military."  Following physical examination and review of radiographs, which showed "degenerative changes in both hips of the moderate to moderately advanced changes about the femoral head and the acetabulum consistent with osteoarthritis," a diagnosis of bilateral hip osteoarthritis was made.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that entitlement to service connection for a bilateral hip disability is not warranted.  The only etiology opinion of record is that of the August 2012 VA examiner who found that the Veteran's hip arthritis is consistent with natural age.  The Board finds this opinion to be probative in that it is based on review of the record and interview and examination of the Veteran.  The examiner supports her opinion through citation to the pertinent evidence of record, including service treatment records and post-service records, and demonstrates her familiarity with the Veteran's contention that his current hip disabilities are related to injuries he suffered while learning how to ski in service. 

The Board acknowledges that the VA examiner did not discuss the July 2000 record noting that x-rays and examination have been suggestive of osteoarthropathy involving both hips, and the July 2000 private MRI noting an impression of degenerative changes of the right hip, particularly in the supra-acetabular region, consistent with mildly degenerative osteoarthropathy thought amenable to stage I conservative modalities.  The Board notes, however, that this evidence was of record at the time of the August 2012 VA examination and was considered by the examiner in formulating her opinion.  It is unclear whether the examiner merely dismissed the July 2000 records were erroneous, as the record contains multiple radiology reports from prior to July 2000 demonstrating that the Veteran did not have arthritis of the hips.  However, even if the examiner had accepted the July 2000 record as accurate, the Board observes that the finding of mild degenerative changes approximately 37 years following the Veteran's separation from service would not materially change the onset of the Veteran's hip arthritis to suggest an onset proximate to the Veteran's service.  In light of the above, the Board finds that the August 2012 VA examiner's opinion is probative to the question of whether the Veteran has a current hip disability that is related to service.  

The only contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, he is competent to report having a history of hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that an opinion concerning the cause of such pain is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  As noted above, multiple medical professionals have opined that the Veteran's hip pain represented pain that was referred from his low back rather than pain from a primary hip disability.  For this reason, the Board finds that the Veteran's opinion with respect to the etiology of his current bilateral hip disabilities is outside of the scope of his competency and is of no probative value.

The Board now will address whether service connection is warranted for a bilateral hip disability on a presumptive basis.  As noted above, service connection may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The case of Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. Feb. 21, 2013), elaborates on situations in which presumptive service connection may be granted for chronic disabilities.  The first applicable situation is that in which a chronic disease is "shown in service (or within the presumptive period under § 3.307)."  Walker, 708 F.3d at 1335. According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service....  To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. at 1339.  Walker also states that "in the situation where the Veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the Veteran can benefit from continuity of symptomatology to establish service connection ...."

The Board notes that the Veteran has been diagnosed with bilateral hip osteoarthritis.  There is no medical evidence of arthritis in either hip either in service or within one year of separation therefrom.  Therefore, the Board finds that the Veteran's hip arthritis was not "shown in service."  The Board next finds that this case does not contain evidence of a chronic condition noted in service or within the presumptive period in which "the notation was insufficient to support a diagnosis beyond legitimate question."  Again, the Board notes that there is no notation of hip arthritis in service, and there is no medical evidence of hip arthritis in service or to a degree of 10 percent or more within one year of separation from service to allow for the Veteran to establish service connection for arthritis in either hip through lay reports of continuity of symptomatology.  Therefore, service connection for left or right hip arthritis based on the Veteran's own lay assertions of continuity of symptomatology since service is not available under Walker.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current bilateral hip disability that is either directly or presumptively related to his military service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Torn Right Achilles Tendon with Rupture

The Veteran has claimed entitlement to service connection for residuals of a torn right Achilles tendon with rupture.  He contends that this injury occurred while he was learning to ski while stationed in Alaska from 1962 to 1963.

The Board notes that the Veteran's service treatment records do not reflect that he was treated for a torn or ruptured right Achilles tendon during service.  The Veteran testified at a March 2006 Board hearing (conducted by another Veterans Law Judge in connection with a different appeal), that he never sought treatment for any injuries suffered while skiing in service.  (He did not describe an Achilles tendon tear or rupture at that hearing.)  He expressly stated in a September 2009 statement that he never had any treatments for a tear in his Achilles during service, as he was told that there were no treatments.

Service treatment records do contain, however, an April 1963 podiatry record noting that the Veteran reported having "pain in both heels - where achilles tendon inserts into the calcaneum."  The impression was that the Veteran has "shortened muscles," and he was given heel inserts to relieve the tension.  The Veteran's August 1963 separation examination report notes that his lower extremities and feet were clinically normal at separation.   

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for residuals of a torn or ruptured right Achilles tendon.  Even accepting as credible the Veteran's reports of having torn, ruptured, or otherwise injured his right Achilles tendon during service, the Board must deny the Veteran's claim based on no current disability diagnosis.  The Veteran's post-service VA and private medical records contain no treatment or complaints concerning his right Achilles tendon.  The only medical evaluation of the right Achilles tendon is found in a February 2010 VA examination report.  This examination report notes that the Veteran reported that, in 1962, he ran into a tree and fell during snow skiing cold weather training, and his right Achilles tendon ruptured.  He sought no treatment and had no surgery.  He reported that he has pain at a severity of 3 or 4 out of 10, which occurs once per week and resolves in a few seconds.  He reported that there are no flare-ups.  There is no weakness, instability, or functional limitation.  He receives no treatment, physical therapy, injections, or medications.  X-rays are negative and the August 1963 separation physical examination was silent for Achilles tendonitis or rupture.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed Achilles tendonitis, resolved, no residuals.  

The only contradictory evidence of record is the Veteran's own testimony that he has a current right Achilles tendon disability that was caused by his claimed in-service Achilles tendon tear.  The Board finds, however, that while the Veteran is competent to report his symptoms of pain, diagnosing a current disability of the Achilles tendon is a question of sufficient medical complexity that it requires expertise that the Veteran does not possess.  See Jandreau, 492 F.3d at 1372.  The Board finds the VA examiner's determination that the Veteran's Achilles tendonitis has resolved without residual to be far more probative, as it is based on the examiner's review of the record, interview and examination of the Veteran, and diagnostic testing.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a current Achilles tendon disability, to include any residuals of a claimed in-service Achilles tendon tear or rupture, service connection cannot be granted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Blood Clots or Varicose Veins in the Bilateral Lower Extremities 

The Veteran also has claimed entitlement to service connection for varicose veins or blood clots in the bilateral lower extremities.  He contends that he developed varicose veins in his legs as a result of a torn Achilles tendon that he suffered while skiing.  As noted in the Introduction, the Veteran has claimed that he has blood clots as a result of surgeries he underwent at VA hospitals.  This particular theory of entitlement constitutes a separate claim for entitlement to benefits under  38 U.S.C.A. § 1151 that has not yet been adjudicated by the RO.  It was been referred for development and adjudication and will not be addressed in this decision.  

In a September 2009 statement, the Veteran reported that a "VA podiatrist stated because I had a tear in my Achilles that caused my varicose veins....  I told VA Doctor that I didn't have varicose veins when I went in service but I had them when I got out."  He also reported that he has had VA and private doctors look at his varicose veins, but he has not had them treated.  

The Veteran's vascular system and lower extremities were noted to be clinically normal at the time of his August 1960 enlistment and August 1963 separation examinations.  His service treatment records reflect that he never complained of or sought treatment for symptoms associated with varicose veins or blood clots during service.  As discussed above, the Veteran's service treatment records reflect that he never sought treatment for a right Achilles tear or rupture during service, and no such injury was found during his August 1963 separation examination.  

With respect to post-service evidence, a November 1968 physician's letter to VA addresses several of the Veteran's complaints, including stiffness involving the left lateral thigh.  This letter includes a detailed description of examination of the Veteran's entire body.  In relevant part, it notes that the Veteran's extremities were examined and had no edema, good pulses, no specific joint abnormalities, good muscle strength bilaterally, and no evidence of muscle atrophy.  Neurologically, the Veteran was within normal limits, and the physician's impression was that there was no significant medical pathology.  

An April 1996 VA spine examination report notes that the Veteran has varicose veins of the right calf that are quite prominent and accompanied by stasis pigment change.  

In August 2008, the Veteran underwent private hospitalization for bilateral deep venous thromboses of both lower extremities.  The pertinent history notes that the Veteran had a number of nonspecific complaints over the last few weeks.  It was noted that venous Doppler revealed probably chronic deep vein thromboses of both lower extremities.  Another August 2008 record notes that the Veteran was going to be started on Coumadin for six months.  

A March 2009 private medical record reflects that the Veteran sought treatment for anterior thigh pain.  Examination led to an impression that the Veteran's pain has no clear-cut etiology.  The physician noted the possibility of peripheral vascular disease and recommended further testing.  An April 2009 record from the same physician notes that the recommended testing failed to show any etiology.  

A July 2009 VA medical record notes that the Veteran was seeking documentation of conditions he believes are service-connected.  He noted that he has been diagnosed with a "ripped vein" on a recent Doppler and stated that this condition was brought on by skiing in cold climates on active duty.  It was noted that the right posterior popliteal area has prominent varicose veins.  

An October 2009 endovenous laser therapy by a private surgeon notes a postoperative diagnosis of symptomatic varicosities of the right lower extremity with pain, swelling, and edema from reflux of the lesser saphenous system and its incomplete valves.  

In February 2010, the Veteran underwent a VA examination for the purpose of determining whether he has right lower extremity varicose veins secondary to Achilles tendon rupture.  The Veteran reported that right lower extremity varicose veins that had their "[o]nset after military service 1963."  He did not seek treatment, and the disorder worsened over time until he underwent surgery in October 2009.  He reported that pain can occur two to three times per week, with a stinging sensation at a 9 out of 10 severity lasting a few seconds.  Pain can be caused by sitting for an hour, standing for 45 minutes, or walking for 10 to 15 minutes.  The pain is located at the site of varicose vein removal.  The examiner noted that the August 1963 separation physical examination report was silent for lower extremity venous conditions.  The circumstances of the claimed in-service Achilles injury were described above, in the Board's discussion of the right Achilles tendon disability claim.  Following interview of the Veteran and physical examination, the examiner diagnosed a history of right lower deep vein thrombosis and varicose veins, status post-surgery.  The examiner opined that this disability was not caused by or secondary to Achilles tendonitis or active military service and noted that the active medical record is silent for this condition.  

A November 2012 private consultation report notes an impression of continuing enigmatic lower extremity pain with activity consistent with neurogenic claudication.  

The Board finds that entitlement to service connection for varicose veins of the lower extremities is not warranted.  With respect to the medical opinions of record, the only opinion with respect to whether the Veteran's varicose veins or blood clots are related to in-service right Achilles injury weighs against the claim.  The author of this opinion is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran, and she supported her opinion through citation to the Veteran's service treatment records.  Further, the Board cannot accept the Veteran's lay reports of having had varicose veins shortly following his separation from service in 1963 as credible, as the November 1968 private physician's letter presents sufficient detail of examination of the lower extremities such that, if varicose veins had been found, they would have been listed.  In any event, varicose veins is not a disability that can be established through continuity of symptomatology under 38 C.F.R. § 3.303(b).  Nor can the Board accept the Veteran's lay assertion that his varicose veins or blood clots are otherwise linked to service, as he does not possess the necessary medical expertise to provide such nexus evidence.  

The Board acknowledges the Veteran's September 2009 assertion that his VA podiatrist opined that the Veteran "had a tear in my Achilles that caused my varicose veins."  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The above testimony does not fall within one of the areas in which laypeople may competently give medical testimony.  Specifically, the Board notes that hearsay medical evidence, such as is offered in this case, does not constitute competent medical evidence (e.g., when claimant states anecdotally that a physician previously expressed an opinion, but there is no supporting evidence thereof in the record).  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).

To the extent that the Veteran contends that his varicose veins or blood clots are secondary to any residuals of his claimed torn or ruptured right Achilles tendon, secondary service connection based on a nonservice-connected primary disability is precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the above, the Board finds that entitlement to service connection for blood clots or varicose veins in the bilateral lower extremities must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.  

Temporary Total Rating for Convalescence

The Veteran also has claimed entitlement to a temporary total disability rating for purposes of convalescence following endovenous laser therapy that was performed on varicose veins in the Veteran's right leg on October 1, 2009.  

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post- operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  This regulation only authorizes the assignment of a disability rating and payment of compensation for service connected disabilities. 

As discussed above, service connection has been denied for varicose veins and blood clots in the right lower extremity.  Therefore, a temporary total disability rating in connection with convalescence following the October 1, 2009, endovenous laser therapy must be denied as a matter of law.  For this claim, the law, not the evidence, is dispositive, and the Board must deny the claim.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis, 6 Vet. App. at 430.


ORDER

As new and material evidence has been received, the claim of service connection for a bilateral hip disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for residuals of a torn or ruptured right Achilles tendon is denied.

Entitlement to service connection for blood clots or varicose veins in the bilateral lower extremities, to include as secondary to a torn or ruptured right Achilles tendon, is denied.

Entitlement to a temporary total disability rating for convalescence (paragraph 30 benefits), status post endogenous laser surgery on right leg varicose veins on October 1, 2009, is denied.


REMAND

The Veteran has claimed entitlement to increased rating for degenerative disc disease of the cervical and lumbar spines.  Both of these disabilities currently are rated as 10 percent disabling.  The Board notes that the Veteran last underwent VA examination for these claims in December 2012.  Since this examination, in September 2013, the Veteran reported that his health has deteriorated since the December 2012 examinations, describing being unable to walk, sit down, stand up, lie down, and sleep without pain due to his knees, hips, back, shoulders, and neck disabilities.  Additionally, in August 2014, the Veteran underwent another cervical spine surgery.  The Board finds it necessary to remand these claims so that the Veteran may be scheduled for a new VA examination to assess the current severity of his cervical and lumbar spine disabilities.  Because the Veteran has been service-connected for radiculopathy of the bilateral lower extremities, and such ratings are part and parcel of rating the lumbar spine disability, a separate neurologic examination should be performed.

Finally, the claim of entitlement to a temporary total disability rating for hospitalization for purposes of treating deep vein thrombosis beginning in August 2008 was denied by rating decision in January 2009.  The appellant filed a notice of disagreement with this decision in June 2009.  

A June 2008 rating decision granted entitlement to a temporary total rating based on surgical treatment (a cervical laminectomy) necessitating convalescence from October 16, 2007, through January 31, 2008.  In June 2009, the Veteran submitted a statement requesting "an additional month of convalescence at 100% under paragraph 30."  The Board has interpreted this statement as a notice of disagreement with the effective date of the termination of the temporary total rating.  

The appellant has not been issued a statement of the case for either of the temporary total rating claims and thus has not had the opportunity to perfect an appeal on either of these issues. 

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon, 12 Vet. App. at 238.  Therefore, the issues of (1) entitlement to a temporary total disability rating for hospitalization for purposes of treating deep vein thrombosis beginning in August 2008 and (2) entitlement to extension of a temporary total disability rating for convalescence (paragraph 30 benefits), status post October 16, 2007, cervical laminectomy, beyond January 31, 2008, must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the following issues:  (1) entitlement to a temporary total disability rating for hospitalization for purposes of treating deep vein thrombosis beginning in August 2008, and (2) entitlement to extension of a temporary total disability rating for convalescence (paragraph 30 benefits), status post October 16, 2007, cervical laminectomy, beyond January 31, 2008.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to those issues.  

2.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected cervical spine disability and/or service-connected lumbar spine disability in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the severity of his degenerative disc disease of the cervical and lumbar spines.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's cervical and lumbar spines in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the cervical or lumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

b.  Does pain significantly limit functional ability during flare-ups or when the cervical or lumbar spine is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

c.  The examiner also should describe the extent to which the Veteran's cervical or lumbar spine disabilities interfere with his ability to work.

4.  Arrange for the Veteran to undergo a VA examination to determine the nature and extent of any neurological manifestations of his service-connected cervical and lumbar spine disabilities, to include radiculopathy.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should identify any neurological findings related to his service-connected cervical and lumbar spine disabilities, to include any radiculopathy of the upper and lower extremities.  The examiner should fully describe the extent and severity of those symptoms.  With respect to the radiculopathy, the examiner should specifically identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


